



Exhibit 10.3


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into by and between Merit Medical Systems, Inc., a Utah corporation (the
“Company”), and [name] (the “Executive”) as of the 11th day of December, 2017.
RECITALS:
WHEREAS, the Executive currently serves as an executive officer of the Company
pursuant to that certain Employment Agreement between the Company and the
Executive dated as of May 26, 2016 (the “Employment Agreement”); and
WHEREAS, it is necessary and desirable to amend the Employment Agreement
provisions relating to the definition of “Good Reason,” delete the Company’s
obligation to provide a tax gross-up for parachute payments and make certain
other related changes; and
WHEREAS, the Company and the Executive desire to enter into this Amendment to
the Employment Agreement to make the above changes;
AMENDMENT:
NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Company and the Executive agree to amend
the Employment Agreement as follows:
1.Section 4(d) of the Employment Agreement, relating to termination of
employment by the Executive for “Good Reason,” is amended to read as follows:


“(d)        By the Executive for Good Reason. The Executive may terminate and
resign the Executive's employment for Good Reason effective on or after the date
of a Change in Control upon not less than thirty (30) days advance written
notice of termination to the Company; provided the Executive delivers such
notice of termination to the Company within 90 days after the occurrence of the
event constituting Good Reason. For purposes of this Agreement, "Good Reason"
shall mean:


(i)    the Company’s assignment to the Executive upon or within two (2) years
after a Change in Control of any duties inconsistent in any respect with the
Executive's position (including offices, titles and reporting requirements),
authority, duties or responsibilities as contemplated by Section 3(a) of this
Agreement, or any other action by the Company upon or within two (2) years after
a Change in Control which results in a diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;


(ii)    the Company’s failure upon or within two (2) years following a Change in
Control to comply with any of the provisions of Section 3(b) of this Agreement,
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;


(iii)     upon or within two (2) years following a Change in Control, the
Company's requiring the Executive to be based at any office or location other
than as provided in Section 3(a)(i)(B)


1

--------------------------------------------------------------------------------





hereof or the Company's requiring the Executive to travel on Company business to
a substantially greater extent than required immediately prior to the Effective
Date; and


(iv)    any failure by the Company to comply with and satisfy Section 9(c) of
this Agreement.”


2. Section 4(g)(i) of the Employment Agreement, defining the applicable “Date of
Termination,” is amended to read as follows:


“(i)    if the Executive's employment is terminated by the Company for Cause, or
upon or following a Change in Control by the Executive for Good Reason: (A) the
date of the receipt of the Notice of Termination in the case of termination by
the Company for Cause, or (B) the date set forth in the Notice of Termination in
the case of termination by the Executive for Good Reason, which shall not be
less than thirty (30) days after the delivery of the Notice of Termination.”


3.Section 5(g) of the Employment Agreement, relating to and providing a
potential gross-up payment for certain “parachute payments” (as defined in
Section 280G of the Code), is deleted in its entirety.


4.Section 5(h) of the Employment Agreement, relating to Section 409A of the
Internal Revenue Code, is amended to add the following paragraph at the end
thereof:


“With respect to items eligible for reimbursement under the terms of this
Agreement or any other plan of the Company, (i) the amount of such expenses
eligible for reimbursement in any taxable year shall not affect the expenses
eligible for reimbursement in another taxable year, (ii) no such reimbursement
may be exchanged or liquidated for another payment or benefit, and (iii) any
reimbursements of such expenses shall be made as soon as practicable under the
circumstances but in any event no later than the end of the calendar year
following the calendar year in which the related expenses were incurred. All
payments under Section 5(c) on account of the Executive’s termination for Good
Reason shall be treated for purposes of Code Section 409A, to the fullest extent
permitted by the Treasury Regulations under Code Section 409A, as payments on
account of the Executive’s involuntary termination.”


5.
Section 10(d) of the Employment Agreement, relating to taxes, is amended to read
as follows:



“(d)    The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. The Company makes no
representation or warranty to the Executive regarding the tax consequences of
any payment or benefit under this Agreement, including any representation as to
the application of Code Section 409A to such payments. Neither the Company, any
Affiliated Companies of the Company, nor any director, officer, employee or
agent of the Company or of any of its Affiliated Companies shall have any
obligation or liability to gross-up, reimburse or indemnify the Executive for
any taxes (including tax-related interest and penalties) imposed on the
Executive.”


6.Except as expressly modified above, the Employment Agreement is confirmed in
all respects and shall remain in effect in accordance with its prior terms.




2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment to
be executed as of the date first set forth above.
        
THE COMPANY:             MERIT MEDICAL SYSTEMS, INC.


By: /s/ Fred P. Lampropoulos            
Name: Fred P. Lampropoulos
Title: Chairman and CEO


THE EXECUTIVE:                         
[Name]






















3